Citation Nr: 1434069	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to February 1972, with service in the Republic of Vietnam from June 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (the Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This matter was previously before the Board in November 2013, when it was remanded for additional development.  The Board concludes that the Agency of Original Jurisdiction (AOJ) has complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The most probative evidence of record reflects a current diagnosis of aortic stenosis that is etiologically related to the Veteran's service-connected hypertension.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the elements required to establish service connection for aortic stenosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that his heart disorder is etiologically related to his service-connected hypertension.  He therefore believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to the first Wallin element, the Veteran's representative argued in a March 2014 statement that VA medical records from July 2002 indicated the presence of mild to moderate aortic ischemia, which he contended was an ischemic heart disorder.  However, the December 2013 VA examiner reviewed the Veteran's claims file and stated that the Veteran did not have a diagnosis of ischemic heart disease.  The examiner explicitly referenced cardiac catheterization results from September 2010, noting that the results demonstrated that the Veteran did not have ischemic heart disease and that the results were inconsistent with ischemic heart disease.  Given the medical expertise of the December 2013 VA examiner, and that the Veteran's representative has not been shown to have the requisite medical expertise to render a diagnosis, the Board affords the VA examiner's diagnosis greater probative value.  Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness, bronchial asthma, was not competent evidence because the matter required medical expertise).

Nevertheless, the December 2013 VA examination report indicates that the Veteran has a current diagnosis of aortic stenosis.  Accordingly, the first Wallin element is satisfied.

Additionally, the Veteran is service-connected for hypertension; thus, the second Wallin element is met.

Regarding the third Wallin element, evidence of a medical nexus, the December 2013 examiner opined that the Veteran's aortic stenosis was likely due to his service-connected hypertension, as well as his non service-connected hyperlipidemia and tobacco use.  The examiner explained that the three conditions are all known risk factors for aortic stenosis.  The Board notes that the record contains no evidence contrary to the December 2013 VA examiner's opinion.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the third Wallin element is met as the competent medical opinion indicates that aortic stenosis is due, at least in part, to service-connected hypertension.  Thus, service connection for aortic stenosis as secondary to service-connected hypertension is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for aortic stenosis is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


